 
 
Exhibit 10.1

 
[logo.jpg]


February 9, 2011


Mr. Arthur E. Nathan, SPHR


Re: 
Offer of Employment



Dear Arte:


Xsovt Brands, Inc., a Nevada corporation (“Xsovt”) is pleased to extend to you
an offer of employment as Xsovt’s Executive Vice President and Chief People
Officer in accordance with the following terms and conditions.


Position Description.  As Xsovt’s Executive Vice President and Chief People
Officer, you will be responsible for establishing, expanding and maintaining
Xsovt’s human resource function.  In particular, you shall be primarily
responsible, under the supervision of the President and Chief Executive Officer
of the Company (regardless of whether such person carries such or any other
title, the “CEO”) and the Company’s board of directors (the “Board”) for the
following Company matters: employment, compensation, employee and labor
relations, employee education and development, employee services, employee
communications, human resources information systems and employee safety.  You
duties will also include participating in meetings with potential investors in
connection with Xsovt’s financings, as well as with actual and potential
investors generally in order to explain Xsovt’s employee relations philosophy
and other matters relating to Xsovt.  In addition, you shall advise and assist
the CEO in developing and implementing the Company’s general business, finance
and strategic plan.  You will report directly to the CEO.


Start Date/Term.  If you decide to accept this position, your starting date of
full time employment will be effective as of January 26, 2011.  Your employment
will be for a term of one year, subject to automatic renewal unless
terminated.  Your employment agreement will contain customary events of
termination.


Salary and Benefits.  You will receive or be eligible to receive the following
salary and benefits:


 
·
Initial annual salary and benefits (subject to standard deductions) for calendar
year 2011 shall be as set forth on Exhibit A hereto (the “Initial Salary”).



 
·
Sign-on bonus consisting of equity in Xsovt equal to restricted grant of
1,000,000 shares of Xsovt common stock.  The vesting schedule for this grant
will be 400,000 shares on January 26, 2011, and the remaining 600,000 shares on
January 26, 2012.  You will be responsible for all taxes owed with respect to
the grant of such shares.  Xsovt will seek (without obligation, representation
or warranty) to accommodate you by structuring the legal manner of such grant in
a tax advantageous manner.  You should consult your own advisors in this
regard.  In addition, as an executive officer of Xsovt, you acknowledge that
your ability to dispose of any shares of Xsovt common stock may be restricted by
applicable securities laws, as well as Xsovt’s trading policies, on which you
will be consulted.

 
 
 

--------------------------------------------------------------------------------

 
 
 
·
Grant of stock options with a value of $50,000 to be awarded to your existing
company as compensation for the loss of your services.



 
·
Adjustments to Initial Salary, as well as bonus and stock option awards at the
discretion of the CEO in consultation with the Board based on meeting personal
and corporate objectives for the year.



 
·
Paid vacation and sick days on par with other senior executives of the Company
as per Company policy established and modified by the CEO and/or the Board in
their discretion.



 
·
Other customary benefits on par with other senior executives of the Company as
per Company policy established and modified by the CEO and/or the Board in their
discretion, such as health insurance and 401(k).



 
·
Payment or reimbursement for two round trip coach airline tickets per month to
visit with family, up to a maximum of $1,000 per month.



Please note that this offer is expressly contingent upon and subject to:


 
·
Execution and delivery to Xsovt of a standard employment agreement and
confidentiality, intellectual property and non-competition agreement, which
agreements shall provide for the terms contained in this letter and other
standard terms; and



 
·
Compliance with all legal requirements.



You further agree that the terms of this offer of employment are strictly
confidential and that you will not effect, directly or indirectly, any
transactions involving Xsovt’s securities while in possession of material
non-public information regarding Xsovt.


If the above terms are acceptable, please sign in the appropriate place below
and return an executed copy of this letter to me.


We are excited about the future of Xsovt and your contribution to our
success.  Your position will play a key role in the continued success of Xsovt,
and we believe you will have the opportunity to benefit personally and
professionally as we meet our future milestones.  I look forward to hearing from
you regarding this offer.
 

          Regards,                  
 
 
/s/ Avi Koschitzki               Avi Koschitzki       President and Chief
Executive Officer       Xsovt Brands, Inc.  

 
 
 

--------------------------------------------------------------------------------

 
 

Acknowledged and agreed to as of the date set forth below:                      
   
/s/ Arthur E. Nathan
   
 
 
Arthur E. Nathan
   
 
            Dated: February 9, 2011        



Exhibit A


Initial Salary and Benefits



 
Actual 
Yearly
Q1
$ 45,000.00
$ 180,000.00
Q2
$ 54,000.00
$ 216,000.00
Q3
$ 63,000.00
$ 252,000.00
Q4
$ 75,000.00
$ 300,000.00
         
Monthly
Housing per year
$ 30,000.00
$ 2,500.00
Auto per year
$ 6,000.00
$ 500.00
Other Benefits
$ 82,950.00
 

 
 
 

--------------------------------------------------------------------------------

 